Citation Nr: 1426334	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  07-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis of the hand.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and September 2007 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2009, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a final decision in his appeal.  A copy of the transcript of that hearing is of record.  The Veteran, in essence, waived his right to an additional hearing subsequent to notice provided in June 2010.  The Board, in pertinent part, remanded the issues on appeal for additional development in May 2009, September 2010, July 2012, April 2013, and October 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although this case was previously remanded for additional development, a review of the available record indicates that pertinent evidence is missing from the paperless VA record.  Copies of brittle, fire-damaged service treatment records are shown to have been sent to VA from the National Personnel Records Center (NPRC) on July 14, 2006.  The record also shows that evidence considered in the August 2006 rating decision and upon VA examination on August 22, 2012, included service medical and personnel records for the period dated June 23, 1943, through December 21, 1945.  In fact, the August 22, 2012, VA examiner noted that service treatment records documented a left eye injury on June 30, 1945, and that a discharge examination revealed 20/20 visual acuity, bilaterally.  A July 11, 2013, VA eye examination report noted, in essence, that previous reports indicated visual acuity of 20/20 at discharge; however, there is no indication that the actual record was reviewed by the examiner.  

The Board also notes that the available record includes a service report indicating the Veteran had been admitted to a hospital in 1945 and that he had complained of right lower quadrant pain.  In light of VA's heightened duty to search for alternative evidence when service treatment records have been lost, the Board finds additional VA efforts are required to obtain any alternative records of the Veteran's hospital admission in 1945 from the Office of the Surgeon General and to associate any service medical and personnel records for the period dated June 23, 1943, through December 21, 1945, in VA possession with the paperless appeals record or to obtain additional copies of these records from the NPRC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available alternative records of the Veteran's hospital admission in 1945 from the Office of the Surgeon General.

2.  Associate any service medical and personnel records for the period dated June 23, 1943, through December 21, 1945, in VA possession with the paperless appeals record.  If these records cannot be located, obtain additional copies of these records from the National Personnel Records Center.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



